            Case 2:16-cv-02982-CMR Document 72 Filed 04/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEE J. DRUMMER                                     :
           Plaintiff,                              :
                                                   :
       v.                                          :      CIVIL ACTION NO. 16-2982
                                                   :
HOSPITAL OF THE UNIVERSITY OF                      :
PENNSYLVANIA                                       :
          Defendant.                               :

                                           ORDER

       AND NOW, this 16th day of April 2020, upon consideration of Defendant’s Motion for

Summary Judgment and all related filings, and for the reasons stated in the accompanying

Memorandum Opinion, it is hereby ORDERED that:

       1) Defendant’s Motion for Summary Judgment [Doc. No. 70] is GRANTED.

       2) Defendant is ORDERED to serve a copy of this Order and the accompanying

             Memorandum Opinion on Plaintiff by mail and by email.

       3) The Clerk is directed to CLOSE the case.

       It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   ________________________
                                                   CYNTHIA M. RUFE, J.
